Citation Nr: 1421415	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  05-38 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran had active military service from June 1963 to May 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at an April 2010 hearing before the Board.  A transcript of the hearing is of record.

This case was previously before the Board most recently in September 2013 and the claim was remanded to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The April 2014 VA examiner addressed the VA study regarding PTSD and hypertension, but still did not offer an adequate opinion as to aggravation of the Veteran's hypertension.  The examiner's opinion discussed aggravation in terms of a disability that preexisted service and may have been made worse in service.  To this extent, he stated that they Veteran's hypertension was medically controlled, and appears to follow the natural progression as expected.

However, the question is whether any of the Veteran's service-connected disabilities have aggravated, chronically worsened, his hypertension.  The examiner noted that the Veteran's hypertension had multiple comorbidities which may have contributed to the onset and progression of his hypertension, one of which was diabetes, which he is service-connected for.  

This is contrary to an April 2013 examination, which appears to have been conducted by the Veteran's private physician, which noted the Veteran did not have hypertension that was related to his diabetes.

In light of this, the April 2014 examiner should be asked to provide a new opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the April 2014 examiner review the claims file and offer an addendum opinion.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this REMAND, must be reviewed by the examiner in conjunction with the opinion.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should offer the following opinion:

Is it at least as likely as not that the Veteran's hypertension was chronically worsened (aggravated) by a service-connected disability?  

The Veteran is service-connected for posttraumatic stress disorder (PTSD), asthma, diabetes, peripheral neuropathy of the bilateral upper and lower extremities, and erectile dysfunction.  

A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why such an opinion cannot be rendered.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

2.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

